Douglas, J.
In 1997, Larry J. Pytlinski, appellant, was hired by appellee John Helmsderfer, the president of appellee Brocar Products, Inc. (“Brocar”).1 While employed with Brocar, Pytlinski complained several times to Helmsderfer regarding working conditions he believed jeopardized employee health and safety. Subsequent to making these complaints, Pytlinski was demoted. On February 5, 1998, Pytlinski delivered a memorandum to appellees identifying health violations occurring at Brocar that Pytlinski believed to be in violation of Occupational Safety and Health Administration (“OSHA”) regulations. Pytlinski’s employment was terminated the next day.
In February 1999, approximately one year after his termination from Brocar, Pytlinski filed a complaint against appellees alleging that he was terminated in violation of the public policy of Ohio, which prohibits the termination of employees for lodging complaints pertaining to violations of the law, including OSHA regulations.
Appellees moved to dismiss the complaint, pursuant to Civ.R. 12(B)(6), for failure to state a claim upon which relief could be granted. Appellees argued that Pytlinski’s complaint was time-barred by the one-hundred-eighty-day limitations period set forth in R.C. 4113.52, the Ohio Whistleblower Act. The trial court granted appellees’ motion, and Pytlinski appealed to the Court of Appeals for Hamilton County.
The court of appeals affirmed the judgment of the trial court. The court of appeals found that a complaint for damages for wrongful discharge from employment, where the discharge was retaliatory and violative of Ohio public policy, is limited to the one-hundred-eighty-day limitations period set forth in R.C. 4113.52. Pytlinski appealed to this court.
This case is now before us upon the allowance of a discretionary appeal.
Pytlinski presents a single issue for our consideration. We are called upon to determine whether the court of appeals erred in applying the one-hundred-eighty-day limitations period set forth in R.C. 4113.52 to Pytlinski’s common-law claim for wrongful discharge in violation of public policy. For the reasons that follow, we reverse the judgment of the court of appeals.
In Greeley v. Miami Valley Maintenance Contrs., Inc. (1990), 49 Ohio St.3d 228, 551 N.E.2d 981, paragraph two of the syllabus, we created an exception to the traditional common-law doctrine of employment-at-will where a discharge is in violation of a statute and thereby contravenes public policy. The Greeley *79holding was later expanded to recognize a cause of action in tort when the wrongful discharge violated the “Constitutions of Ohio and the United States, administrative rules and regulations, and the common law.” Painter v. Graley (1994), 70 Ohio St.3d 377, 639 N.E.2d 51, paragraph three of the syllabus.
Pytlinski claims that he was discharged in violation of Ohio public policy favoring workplace safety because the discharge was predicated upon his complaints regarding workplace safety. Pytlinski asserts that he has a valid common-law cause of action based upon Greeley and Painter and that his cause of action is governed by the four-year limitations-period set forth in R.C. 2305.09(D). Appellees contend that Pytlinski is seeking protection as a whistleblower and appellees urge this court to apply the holding of Contreras v. Ferro Corp. (1995), 73 Ohio St.3d 244, 652 N.E.2d 940, syllabus, which states, “In order for an employee to be afforded protection as a ‘whistleblower,’ such employee must strictly comply with the dictates of R.C. 4113.52.” Appellees argue that even though Pytlinski did not specifically allege a violation of R.C. 4113.52, he should nonetheless be held to the statute’s requirements, including the one-hundred-eighty-day limitations period. We disagree.
Subsequent to our decision in Contreras, we held that an at-will employee who is discharged for filing a complaint with OSHA alleging concerns with workplace safety is entitled to maintain a common-law tort action based upon Greeley. Kulch v. Structural Fibers, Inc. (1997), 78 Ohio St.3d 134, 677 N.E.2d 308, paragraph one of the syllabus. In Kulch, the plaintiff was discharged after he filed complaints with OSHA regarding health problems that he and other employees were experiencing in the workplace. After being discharged, the plaintiff brought suit against the employer, alleging both a whistleblower claim, pursuant to R.C. 4113.52, and a claim for wrongful discharge in violation of public policy.
In Kulch, we recognized the abundance of Ohio statutory and constitutional provisions that support workplace safety and form the basis for Ohio’s public policy, which is “clearly in keeping with the laudable objectives of the federal Occupational Safety and Health Act.”2 Id., 78 Ohio St.3d at 152, 677 N.E.2d at 322. We concluded that retaliation against employees who file complaints *80regarding workplace safety clearly contravenes the public policy of Ohio. Id., 78 Ohio St.3d at 152-153, 677 N.E.2d at 322.
Specifically, we held:
“[A]n at-will employee who is discharged or disciplined for filing a complaint with OSHA concerning matters of health and safety in the workplace is entitled to maintain a common-law tort action against the employer for wrongful discharge/discipline in violation of public policy pursuant to Greeley, 49 Ohio St.3d 228, 551 N.E.2d 981, and its progeny. Thus, appellant is entitled to maintain a Greeley claim against appellees whether or not he complied with the dictates of R.C. Ipll3.52 in reporting his employer to OSHA.” (Emphasis added.) Id., 78 Ohio St.3d at 162, 677 N.E.2d at 328-329.
We disagree with any contention on appellees’ behalf that Pytlinski’s claim fails because his complaints were not filed with OSHA. As discussed in Kulch, it is the retaliatory action of the employer that triggers an action for violation of the public policy favoring workplace safety.3 Pytlinski’s complaint clearly sets forth the allegation that appellees retaliated against him for lodging complaints regarding workplace safety.
We find the holding in Kulch controlling in this case. Ohio public policy favoring workplace safety is an independent basis upon which a cause of action for wrongful discharge in violation of public policy may be prosecuted. Therefore, Pytlinski is not bound by the statute of limitations set forth in ,R.C. 4113.52 because his cause of action is not based upon that statute, but is, instead, based in common law for violation of public policy.
Having determined that the one-hundred-eighty-day limitations period set forth in R.C. 4113.52 does not apply to a common-law action for wrongful discharge in violation of public policy, we must determine what limitations period does apply. R.C. 2305.09(D) provides the general limitations period for tort actions not specifically covered by other statutory sections. An action for wrongful discharge in violation of public policy is not specifically covered by any statutory section. Accordingly, we find that the limitations period for common-law claims for wrongful discharge in violation of public policy is four years as set forth in R.C. 2305.09(D). The record reflects that Pytlinski filed his complaint against appellees well within four years from the date he was terminated. *81Therefore, the court of appeals erred in affirming the trial court’s dismissal of Pytlinski’s complaint for failure to file his claim timely.
Based upon the foregoing, a common-law cause of action against an employer who discharges an employee in violation of public policy favoring workplace safety is subject to the four-year limitations period set forth in R.C. 2305.09(D). Therefore, the judgment of the court of appeals is reversed, and this cause is remanded to the trial court for further proceedings consistent with this decision.

Judgment reversed and cause remanded.

Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C. J., and Cook, J., concur in judgment only.
Lundberg Stratton, J., dissents.

. The facts as stated herein are taken from appellant’s complaint and are considered to be trae for the purposes of this appeal. See Perez v. Cleveland (1993), 66 Ohio St.3d 397, 399, 613 N.E.2d 199, 200.


. See, e.g., Sections 34 and 35, Article II, Ohio Constitution (providing for the welfare of employees and providing for workers’ compensation benefits); R.C. 4101.11 (duty of employer to protect employees and frequenters); R.C. 4101.12 (duty of employer to furnish safe place of employment); R.C. 4121.13 (safety and investigative duties of the Administrator of the Bureau of Workers’ Compensation); R.C. 4121.17 (duty of the Bureau of Workers’ Compensation to investigate petitions concerning unsafe employment or places of employment); R.C. 4121.48 (occupational safety loan program to reduce employment hazards and promote health and safety of employees). Kulch v. Structural Fibers, Inc., 78 Ohio St.3d at 152-153, 677 N.E.2d at 322.


. In Kulch, 78 Ohio St.3d at 150-151, 677 N.E.2d at 321, we followed the suggestion of the court in Painter, 70 Ohio St.3d at 384, 639 N.E.2d at 57, in. 8, and applied the analysis of Villanova Law Professor H. Perritt, who set forth the elements of a wrongful discharge claim in violation of public policy. The elements of the tort do not include a requirement that there be a complaint to a specific entity, only that the discharge by the employer be related to the public policy. H. Perritt, The Future of Wrongful Dismissal Claims: Where Does Employer Self Interest Lie? (1989), 58 U.Cin.L.Rev. 397, 398-399.